Citation Nr: 1431065	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-30 717	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of June 2004 cervical spine surgery and follow-up care at the Wade Park VA Medical Center (VAMC) in Cleveland, Ohio. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellants are the surviving adult children of a Veteran who served on active duty from August 1972 to December 1973.  The Veteran died in May 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran was afforded hearings before a Decision Review Officer (DRO) at the RO in July 2006 and before the undersigned in July 2007; transcripts of these hearings are associated with the Veteran's claims file.  In November 2007, the case was remanded for additional development.  In February 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran was provided a copy of the opinion (dated in April 20110, and afforded opportunity to respond.   

A June 2011 Board decision dismissed the Veteran's appeal on account of his death in May 2011.  However, the Board's dismissal of the appeal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  In this case, the appellants filed a request to be substituted as the appellants within the requisite time period (i.e., not later than one year after the date of the appellant's death).  See 38 U.S.C. § 5121A.  Accordingly, their substitution is acknowledged.  

In June 2013, the Board returned the April 2011 VHA opinion for clarification, and in July 2013 a supplemental opinion was received.  In February 2014, the appellants were provided a copy of the VHA opinions and afforded opportunity to respond.   

FINDINGS OF FACT

1.  In March 2004, due to osteomyelitis the Veteran underwent a C4-5 hemicorpectomy with left iliac crest bone graft; in June 2004, as the bones of his cervical spine had not healed, he underwent posterior cervical C3-6 fusion with instrumentation and right iliac crest bone graft at the Wade Park VAMC in Cleveland, and received follow-up care.  

2.  Additional pathology and functional impairment shown after the June 2004 surgery, including failure of a solid fusion and upper extremity weakness, were not due to carelessness, negligence, lack of proper skill, error in judgment, or other fault on the part of VA, and were reasonably foreseeable consequences of the surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 are not met for any additional disability resulting from the Veteran's cervical surgery in June 2004 and follow-up care at the Wade Park VA Medical Center (VAMC) in Cleveland, Ohio.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a March 2005 letter.  The notice included the type of evidence needed to substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence of additional disability as a result of VA hospitalization, medical or surgical treatment, examination, or training, and evidence that the disability was the direct result of VA fault or was not a reasonably expected result of complication of the VA care or treatment.  He was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  Although the notice did not also inform the Veteran regarding the effective date of any award and the degree of disability, such deficiency is not prejudicial to the Veteran/appellants.  As the claim is being denied, no effective date or disability rating can be assigned as a matter of law.

VA has also made reasonable efforts to identify and secure relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has also obtained records of VA treatment of the Veteran.  There is no identification of additional available, pertinent evidence for the Board to secure and consider.  
Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in October 2005.  As the examination report was deemed inadequate to decide the claim, the Board sought a VHA medical opinion (which is dated in April 2011).  The Veteran was provided a copy of the opinion, and afforded an opportunity to respond.  Subsequently, the Board sought a clarifying VHA opinion, which was dated in July 2013.  The appellants were provided a copy of that opinion (and the April 2011 opinion), and afforded opportunity to respond.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 is payable for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

A claim based on additional disability due to medical treatment must meet the causation requirements.  38 C.F.R. § 3.361(c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2). 

 Facts and Analysis

The Veteran served on active duty from August 1972 to December 1973.  He sought compensation under 38 U.S.C.A. § 1151 for additional disability that is alleged to have resulted from cervical spine surgery provided at the Wade Park, Cleveland VA Medical Center (VAMC) in June 2004, and follow-up care.  Specifically, he alleged that he had additional circulatory, orthopedic, and neurological upper and lower extremity problems as a result of a metal rod that was inserted incorrectly and that a graft placed in his arm cut off the blood flow to his hands.  At the July 2007 Board hearing, he also testified that the cervical spine surgery was performed because he was not given antibiotics (when requested) following an earlier amputation of his toes, and as a result suffered an infection that traveled from his foot to his neck.  

VA records show that the Veteran underwent several surgeries at the Wade Park VAMC prior to the cervical June 2004 spine surgery in question.  For example, in the 1990s, he had right forearm arteriovenous grafts, in 1997 amputation of a finger of the right hand, and in 2002 a left forearm arteriovenous graft.  In February 2004, he underwent drainage procedures of his gangrenous left foot and a retropharyngeal abscess.  He subsequently developed osteomyelitis of the cervical spine and underwent further procedures (surgical drainage and an arthrodesis to stabilize the cervical spine in March 2004).  

The records also show, as noted on a May 1995 VA examination, that the Veteran had numerous, longstanding ailments that were severe in nature, to include diabetes mellitus, diabetic nephropathy with end stage renal failure (he was on weekly dialysis), recurrent massive ascites of unknown cause, peripheral vascular disease of the left lower extremity, status post below the knee amputation on the right, and congestive heart failure.  

When the Veteran presented to VA in June 2004, he had developed neurologic deficits and the plates used to stabilize his spine were no longer holding it in an acceptable position.  He was therefore returned to surgery.  Prior to the June 2004 cervical spine surgery, the risks and benefits of such surgery were discussed, to include the risk of infection, nonunion, nerve damage, instrumentation problems, anesthesia risk, and need for re-operation.  On June 23, 2004 the Veteran underwent surgery for cervical spine osteomyelitis (he was also noted to have an epidural abscess and discitis), specifically a posterior cervical C3-6 fusion with instrumentation and right iliac crest bone graft.  (As earlier mentioned, he underwent a C4-5 hemicorpectomy with left iliac crest bone graft in March 2004.)  Reports indicate that five days after the surgery, he was doing well, and his pain was controlled with oral medication.  He had continued residual weakness in both upper extremities and decreased functional mobility, but upper extremity function had improved with the surgery, as noted by an occupational therapist.  On a discharge summary, the diagnosis was cervical kyphosis status post posterior spinal fusion with iliac bone graft and vertex instrumentation.  

On a follow up visit on July 13, 2004, there was a small bit of drainage in the middle of the posterior neck wound.  By the time of a September 13, 2004 visit, the infection had cleared, and there were no upper extremity neurological deficits.  There was minimal neck pain.  X-rays showed disengagement of the rod and C3 screws at the top of the posterior construct.  No pain to palpation was elicited in that area.  The Veteran declined an offer to extend his cervical fusion to the level of C2, after being advised that there was a likely chance that without the surgery the cervical spine would collapse into further kyphosis.  In October 2004, the Veteran was admitted to the hospital for treatment of diabetic gastroparesis and nail bed cellulitis, and in April 2007 he was hospitalized for osteomyelitis; neither hospitalization involved evaluation or treatment for the cervical fusion in June 2004.  

On October 2005 VA examination, the examiner reviewed the Veteran's claims file, including VA treatment records then available, and found, among other things, the following:  

[The Veteran] developed discitis and osteomyelitis in the mid cervical spine vertebral bodies in the spring of 2004.  He first developed osteomyelitis in the left foot and required amputation of the toes in February 2004 and subsequently developed a retropharyngeal abscess as a consequence of the osteomyelitis.  It spread to involve the cervical vertebral bodies in the form of osteomyelitis, and he had C4 and C5 corpectomies with left iliac crest bone grafting in March.  The bones did not heal, and he developed kyphosis.  He needed immediate surgical treatment but still had infection, which precluded the placement of instrumentation to the neck.  The infection finally cleared, and he came to surgery in June 2004 for posterior fusion with iliac crest bone graft and vertex instrumentation.

The VA examiner then concluded:

It is my medical opinion that it [sic] there is no VA error in the care of this Veteran at any time.  He indeed has multiple medical conditions and is a complicated patient to care for, but the evidence of record indicates excellent decisions made at all times.  With respect to the Veteran's claims, he states that the rod inserted in surgery tore loose causing additional injury requiring surgery that resulted in left-sided numbness.  There is nothing in the evidence of record to support this temporal sequence, and indeed, the rod placement was the last surgery found in the evidence . . . Furthermore, he is noted to have no neurological deficits in the arms, so his complaint of left-sided numbness has no objective data to support it.  With respect to his contention of the loss of fingers and toes because of his surgery, there is nothing in evidence of record to support this.  Most of his amputations preceded the cervical surgery and thus could not have caused it.  His subsequent amputation of the left fourth finger was not caused by or related to the cervical surgery but was secondary to necrosis and osteomyelitis.  In conclusion, it is my medical opinion that it is more likely than not that the Veteran's result of the initial cervical spine surgery is a reasonably foreseeable complication and known complication of the procedure performed and is less likely than not due to error on the part of the VAMC.

Many of the Veteran's voluminous VA treatment records, which show an extensive medical history to include a considerable surgical history, were unavailable to the October 2005 VA examiner for his review.  Also, the examiner did not provide an opinion regarding whether any spread of osteomyelitis into the Veteran's cervical vertebrae following amputation of the left toes in February 2004 was an additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was an event not reasonably foreseeable.  Therefore, the Board in February 2011 sought additional medical guidance in the form of an advisory opinion by a VHA orthopedic surgeon.  

The opinion request included the following questions:

1.  Based on the factual evidence associated with the record, for the periods (a) following the February 2004 amputation of the toes and prior to the June 2004 cervical spine surgery, and (b) since the June 2004 cervical spine surgery, is there additional chronic disability shown following such surgical procedure?  If so, please identify (as to each of the two periods) the additional chronic disability (pathology and associated impairment of function).  Also, please discuss specifically the etiological factors contributing to the need for the June 2004 cervical spine surgery.

2.  If your response to #1 is affirmative (i.e., that additional disability is shown (following the February 2004 amputation, following the June 2004 surgery, and/or following both)), is (was) such disability at least as likely as not (50 percent or better probability) due to any indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA (i.e., is there any indication that VA failed to properly prescribe antibiotics following the February 2004 amputation and/or that a metal rod was improperly placed during the June 2004 cervical spine surgery)?  Due to noncompliance with follow-up care instructions?  An event not reasonably foreseeable as a consequence of the surgery/care provided?  

In an April 2011 opinion, the consulting VA expert who reviewed the extensive medical records and noted the Veteran's complicated surgical history, also noted the numerous conditions that antedated the Veteran's cervical spine surgery, which "alone or in combination could and do affect [the Veteran's] total health and healing following a surgical procedure," to include end stage renal disease, diabetes mellitus with neuropathy, anemia, peripheral vascular disease, hypertension, Class 4 arteriosclerotic cardiovascular disease, and below knee amputation on the right side.  The expert opined that there was additional chronic disability following the June 2004 surgical procedure, explaining that weakness of the upper extremity especially on the right was not unusual given the underlying osteomyelitis of the cervical spine.  He explained that significant bone had to be removed from the upper vertebrae in the neck to control the infectious process, and that the spinal fusions in March 2004 and June 2004 were performed according to accepted standards and fixation methods.  He noted that the fact that a completely solid fusion did not occur as a result of the June 2004 surgery was more likely than not due to the quality and quantity of the residual bone from the initial surgery, coupled with the Veteran's low protein state and anemia.  The physician also addressed the issue of the spread of an infectious agent from the foot to the soft tissues of the neck, and found such to be "highly improbable or at most certainly unusual."  He noted that the organisms isolated from the retropharyngeal abscess were uncommon causes of osteomyelitis in the foot, and further found that there were no data showing that the Veteran had systemic sepsis or a major bacteremia that would have been necessary for such organisms to travel from the foot to the oral pharynx.  In sum, the physician found the surgical techniques employed in the cervical spine procedures were well within accepted standards and that the aftercare was also appropriate.  

In June 2013, the Board sought clarification of the April 2011 VHA opinion.  Specifically, it was requested that the VHA expert reconcile his opinion regarding the unlikelihood of the spread of the infectious agent from the foot to the neck with the statement of the VA examiner in October 2005 (who appeared to indicate that the Veteran developed a retropharyngeal abscess as a consequence of the left foot osteomyelitis, which then spread to involve the cervical vertebral bodies).  Also, as to the first question, a more clear answer was sought in regard to any additional disability for the period from February 2004 to June 2004, and as to the second question, a more complete answer was sought as to the presence of any specific criteria of 38 U.S.C.A. § 1151 (careless, negligence, etc.) to include whether there was a failure to properly prescribe antibiotics after the February 2004 surgery.  

In a July 2013 clarifying opinion, the VHA expert reiterated his belief that it was highly improbable that there was a "meta-static" spread of infection from the bone (of the left foot) to the soft tissues (of the oral pharynx) and back into bone (of the cervical spine).  He stated that his experience and medical literature did not support such an idea, and he offered further explanation for the improbability of the process (he described the infection process resulting in osteomyelitis).  He also explained that the administration of systemic antibiotics, following the February 2004 amputations, would not be expected in the Veteran's case given that there was no evidence of continued local problems (persistent drainage, wound breakdown, etc.) and systemic sepsis did not develop following the February 2004 surgery.  As to the presence of any additional disability after the February 2004 surgery, the physician found that as a result of the transmetatarsal amputation there would have been permanent functional impairment with respect to normal gait mechanisms.  Nevertheless, he opined that surgical procedures and postoperative care were performed within accepted standards - there was no negligence or carelessness - and that a complication such as a non-union, failure to obtain a solid fusion, or a wound infection was not evidence of negligence or carelessness.  Finally, as to the element concerning whether or not additional disability from VA surgical treatment and aftercare was reasonably foreseeable, he asserted that one cannot predict the rate or extent of any progression of the Veteran's postoperative weakness following cervical spine surgery, and that if such develops it has to be correlated with the spinal cord problems.  Further, other factors such as the Veteran's diabetic neuropathy, end stage renal disease, and cardiovascular problems could cause further weakness independently and further increase any other pre-existing problems.  

As indicated previously, to establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has (had) additional disability caused by VA hospital care, or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  Merely showing that he received care, treatment, or examination, and that he had an additional disability, does not establish cause.

In this case, the Veteran has additional chronic disability from the June 2004 surgical procedure, including failure of a solid fusion, and upper extremity weakness, as described by the VHA expert.  The October 2005 VA examiner found no medical basis for the Veteran's allegation that the rod inserted in his cervical spine in March 2004 tore loose and caused additional injury that required further surgery in June 2004, ending in left-sided numbness.  The examiner added that a subsequent amputation of a left finger was unrelated in any way to the cervical spine surgery.  As indicated in a September 2004 follow-up visit, there were no neurological deficits noted with regard to the upper extremities.  

With respect to the etiological factors contributing to the need for the June 2004 cervical spine surgery, the VA examiner and VHA expert both addressed the development of osteomyelitis.  The Veteran claimed that osteomyelitis spread to his cervical vertebral bodies after his left toes were amputated in February 2004.  The VA examiner appears to endorse the idea that osteomyelitis spread from the left foot, causing the development of a retropharyngeal abscess which then spread to the cervical spine; the examiner furnished no further explanation for this process.  The VHA expert, on the other hand, found there was no medical evidence for a "meta-static" infection spread in the Veteran and offered an explanation for the improbability of such a process.  Given the explanation offered, the Board finds that the VHA opinion is the more probative one on the issue at hand and is entitled to greater weight than the VA examiner's conclusionary statement without rationale.  Additionally, the VHA expert addressed the Veteran's contention that VA failure to administer antibiotics after his amputation surgery in February 2004 resulted in infection of his cervical spine, explaining that there were no objective manifestations following the February 2004 surgery that would give rise to the need for antibiotics.  

Further, both the VA examiner and the VHA expert found no medical basis for the Veteran's claim that additional circulatory, orthopedic, and neurological problems in his upper and lower extremities resulted from a metal rod being inserted improperly in his cervical spine and that a graft placed in his arm cut off the blood flow to his hands.  The VA examiner concluded that "excellent decisions [were] made at all times," and the VHA expert assessed the cervical spine procedures as being conducted well within accepted standards with appropriate postoperative care.  In other words, there was none of the criteria - carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA - in evidence for establishing compensation under 38 U.S.C.A. § 1151.  Moreover, the VA examiner and VHA expert indicated that the outcomes of the cervical spine surgery, to include the failure of a completely solid fusion and upper extremity weakness, were reasonably foreseeable.  On these foregoing critical points, the medical opinions of record are unanimous, and no opinions have been proffered to show otherwise.  

In sum, given the foregoing medical opinions, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical opinions of record were based on review of the Veteran's record, and while not all records were available for review by the VA examiner in 2005, the Board sought an additional advisory opinion from a VHA expert, whose opinion was consistent with the VA examiner's opinion on the significant questions presented in this case (with the exception of the matter of infection spread, as discussed previously).  Notably,  the Veteran/appellants have not presented any further medical opinions to the contrary.  

Finally, VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  In statements and testimony, the Veteran maintained that disability compensation is warranted under 38 U.S.C.A. § 1151 on the basis of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part for additional disability resulting from cervical spine surgery.  As noted previously, his allegations assert additional physical problems resulted from a purportedly improper insertion of a metal rod, a graft placed in his arm that cut off the blood flow to his hands, and spread of infection to his cervical spine after failure to provide antibiotics after amputation surgery.  As a layperson  the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competency is a legal concept in determining whether lay or medical evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Competency of the Veteran's lay statements or opinions is limited to inferences that are rationally based on his perception and do not require specialized education, training, or experience.  While he is competent to describe his symptoms and the events surrounding the cervical spine surgery, the questions of whether there was fault on the part of VA, or whether additional disability is or is not reasonably foreseeable, cannot be determined by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the questions of fault on the part of VA or whether an event was or was not reasonably foreseeable. 

For these reasons, the Board rejects the Veteran's lay statements and testimony as competent evidence to substantiate the claim. 

As there is no competent evidence to support the claim as articulated above, the preponderance of the evidence is against the claim seeking VA compensation under 38 U.S.C.A. § 1151 for additional disability as a result of cervical spine surgery in June 2004 and follow-up care at the Wade Park VAMC in Cleveland, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking compensation under 38 U.S.C.A. § 1151 for additional disability resulting from cervical spine surgery at the Wade Park VAMC in Cleveland, Ohio in June 2004 and follow-up care is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


